DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 and 19-40 in the reply filed on 4/13/2022 is acknowledged.
Claims 15-18, 41-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 lines 4-5 recites “at least one a from among” appears to correctly be --at least one from among--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 11-14, 19, 22-26, 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamasaki US 2017/0119351 cited in IDS filed 7/29/20.
1.	Yamasaki discloses a resonator (Fig. 3-5, 12-14, 16, etc.) that extends in a lengthwise direction from a support (Figs. 3-5 have two supports at the ends; Figs. 12-14 has one support; i.e. parts of items 52/57 that support the plate 53), the resonator comprising: a single crystal material (52, 57; abstract, [0008], [0086], [0089]; Figs. 3-5, 12-14, 16), wherein the resonator extends in a crystal orientation determined based on at least one a from among a Young's modulus and a Poisson's ratio, the crystal orientation being from among a plurality of crystal orientations of the single crystal material ([0010]-[0015], [0064], [0090]-[0095] crystal orientation varies according to desired design; and the based/determined is a method design step process, thereby making this a product-by-process claim, and the product is disclosed by the prior art, thereby the claim is disclosed, see MPEP 2113).
4.	Yamasaki discloses the resonator has a beam shape extending in the lengthwise direction (Figs. 3-5, 12-14 show beam shape).
5.	Yamasaki discloses one end of the resonator is fixed to the support (Figs. 3-5 show two ends to support; Figs. 12-14 show one end to support).
6.	Yamasaki discloses two ends of the resonator is fixed to the support (Figs. 3-5 show two ends to support).
7.	Yamasaki discloses the support comprises the single crystal material (52, 57; abstract, [0008], [0086], [0089]; Figs. 3-5, 12-14, 16).
8.	Yamasaki discloses a resonator (Fig. 3-5, 12-14, 16, etc.) that extends in a lengthwise direction from a support (Figs. 3-5 have two supports at the ends; Figs. 12-14 has one support; i.e. parts of items 52/57 that support the plate 53), the resonator comprising: a single crystal silicon (52, 57; abstract, [0008], [0086], [0089]; Figs. 3-5, 12-14, 16) having a (100) crystal plane ([0012], [0090]), wherein the resonator extends in a crystal orientation determined based on at least one from among a Young's modulus and a Poisson's ratio, the crystal orientation being from among crystal orientations of the single crystal silicon ([0010]-[0015], [0064], [0090]-[0095] crystal orientation varies according to desired design; and the based/determined is a method design step process, thereby making this a product-by-process claim, and the product is disclosed by the prior art, thereby the claim is disclosed, see MPEP 2113).
11. 	Yamasaki discloses the resonator extends in the crystal orientation between a <100> crystal orientation and a <110> crystal orientation of the single crystal silicon ([0010]-[0015], [0090]-[0095]; <100> and <110> are read as inclusive for the between range and are disclosed).
12.	Yamasaki discloses the resonator has a beam shape extending in the lengthwise direction (Figs. 3-5, 12-14 show beam shape).
13.	Yamasaki discloses at least one end of the resonator is fixed to the support  (Figs. 3-5 show two ends to support; Figs. 12-14 show one end to support).
14.	Yamasaki discloses the support comprises the single crystal silicon  (52, 57; [0086], Figs. 3-5, 12-14, 16).
19.	Yamasaki discloses a strain sensor (Figs. 2, 3-5, 12-14, 16, etc.; sensor 44; abstract, [0061], [0088], vibration of the plate 53, thus strain or vibration of the plate 53 is sensed) comprising: a resonator provided to extend in a lengthwise direction from a support (Figs. 3-5 have two supports at the ends; Figs. 12-14 has one support; i.e. parts of items 52/57 that support the plate 53); and a sensing device (50, 60) configured to measure a strain of the resonator, wherein the resonator comprises a single crystal material (52, 57; abstract, [0008], [0086], [0089]; Figs. 3-5, 12-14, 16) and extends in a crystal orientation determined based on at least one from among a Young's modulus and a Poisson's ratio, the crystal orientation being from among crystal orientations of the single crystal material ([0010]-[0015], [0064], [0090]-[0095] crystal orientation varies according to desired design; and the based/determined is a method design step process, thereby making this a product-by-process claim, and the product is disclosed by the prior art, thereby the claim is disclosed, see MPEP 2113).
22.	Yamasaki discloses the resonator comprises a single crystal silicon having a (100) crystal plane ([0012], [0090]).
23.	Yamasaki discloses the resonator extends in a <100> crystal orientation of the single crystal silicon (([0010]-[0015], [0090]-[0095]).
24.	Yamasaki discloses the resonator extends in the crystal orientation between a <100> crystal orientation and a <110> crystal orientation of the single crystal silicon ([0010]-[0015], [0090]-[0095]; <100> and <110> are read as inclusive for the between range and are disclosed).
25.	Yamasaki discloses at least one end of the resonator is fixed to the support (Figs. 3-5, 12-14 show beam shape).
26.	Yamasaki discloses the sensing device comprises a piezoelectric device, a piezoresistive device, or a capacitive device (50, 60; piezoelectric device is used).
36.	Yamasaki discloses a resonator (Figs. 3-5, 12-14, 16, etc.) comprising: a support portion (Figs. 3-5 have two supports at the ends; Figs. 12-14 has one support; i.e. parts of items 52/57 that support the plate 53) formed of a single crystal material (52, 57; abstract, [0008], [0086], [0089]; Figs. 3-5, 12-14, 16); a resonating portion (beam; 53) formed of the single crystal material and extending from the support portion, wherein the resonating portion is formed at an inclined angle with respect to a (100) crystal plane of the single crystal material based on at least one from among a Young's modulus and a Poisson's ratio  ([0010]-[0015], [0064], [0090]-[0095] crystal orientation varies according to desired design; no specific angle is claimed, can even be 0°; [0012] and [0090] specifically mentioned (100) crystal plane and low Young’s modulus; and the based/determined is a method design step process, thereby making this a product-by-process claim, and the product is disclosed by the prior art, thereby the claim is unpatentable, see MPEP 2113).
37.	Yamasaki discloses the support portion is an etched portion of the single crystal material (52, 57; abstract, [0008], [0086], [0089]; Figs. 3-5, 12-14, 16; etched is method step process, thereby making this a product-by-process claim, and the product is disclosed by the prior art, thereby the claim is disclosed, see MPEP 2113).
38.	Yamasaki discloses the resonating portion is an etched portion of the single crystal material (53; abstract, [0008], [0086], [0089]; Figs. 3-5, 12-14, 16; etched is method step process, thereby making this a product-by-process claim, and the product is disclosed by the prior art, thereby the claim is disclosed, see MPEP 2113).
39.	Yamasaki discloses the inclined angle is between a <100> crystal orientation and a <110> crystal orientation of the single crystal material (([0010]-[0015], [0090]-[0095]; <100> and <110> are read as inclusive for the between range and are disclosed; and as discussed, the angle can be 0°).
40.	The resonator of claim 36, the inclined angle is <100> crystal orientation of the single crystal material ([0010]-[0015], [0090]-[0095]; <100> and <110> are read as inclusive for the between range and are disclosed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 10, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki US 2017/0119351 cited in IDS filed 7/29/20, further exemplified by the teaching reference Herb US 6,557,419.
2.	Yamasaki does not explicitly disclose the resonator extends in the crystal orientation having a smallest Young’s modulus.  However, Young’s modulus is an art-recognized design parameter that affects the resonance frequency of the resonator (see supporting reference Herb Col. 3 lines 19-23 on resonance frequency affected by elastic moduli, e.g. Young’s modulus), and Yamasaki also discloses low Young’s modulus for higher conversion efficiency ([0009]); thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the resonator extends in the crystal orientation having a smallest Young’s modulus.  The modification would have been obvious because Young’s modulus is a design parameter and that low value is desired for higher conversion efficiency as suggested by Yamasaki ([0009].  Therefore, e.g. having a smallest Young’s modulus would be expect to have the highest conversion efficiency.
3.	Yamasaki does not explicitly discloses the resonator extends in the crystal orientation having a largest Poisson’s ratio.  However, Poisson's ratio is an art-recognized design parameter that affects the resonance frequency of the resonator (see supporting reference Herb Col. 3 lines 19-23 on resonance frequency affected by Poisson’s ratio); thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the resonator extend in the crystal orientation having a largest Poisson’s ratio.  The modification would have been obvious because Poisson’s ratio is a design parameter and can be designed to have the largest value to obtain desired resonator characteristics.
9.	Yamasaki does not explicitly disclose the resonator extends in the crystal orientation having a smallest Young's modulus and a largest Poisson's ratio.  However, Young’s modulus and Poisson's ratio are an art-recognized design parameters that affects the resonance frequency of the resonator (see supporting reference Herb Col. 3 lines 19-23 on resonance frequency affected by Poisson’s ratio and elastic moduli, e.g. Young’s modulus), and Yamasaki also discloses low Young’s modulus for higher conversion efficiency ([0009]); thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the resonator extends in the crystal orientation having a smallest Young's modulus and a largest Poisson's ratio.  The modification would have been obvious because Young’s modulus and Poisson’s ratio are design parameters and can be designed, e.g. a smallest Young's modulus and a largest Poisson's ratio, to obtain desired resonator characteristics.
10. 	Yamasaki discloses the resonator extends in a <100> crystal orientation of the single crystal silicon ([0010]-[0015], [0090]-[0095]).
20.	Yamasaki does not explicitly disclose the resonator extends in the crystal orientation having a smallest Young’s modulus.  However, Young’s modulus is an art-recognized design parameter that affects the resonance frequency of the resonator (see supporting reference Herb Col. 3 lines 19-23 on resonance frequency affected by elastic moduli, e.g. Young’s modulus), and Yamasaki also discloses low Young’s modulus for higher conversion efficiency ([0009]); thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the resonator extends in the crystal orientation having a smallest Young’s modulus.  The modification would have been obvious because Young’s modulus is a design parameter and that low value is desired for higher conversion efficiency as suggested by Yamasaki ([0009].  Therefore, e.g. having a smallest Young’s modulus would be expect to have the highest conversion efficiency.
21.	Yamasaki does not explicitly discloses the resonator extends in the crystal orientation having a largest Poisson’s ratio.  However, Poisson's ratio is an art-recognized design parameter that affects the resonance frequency of the resonator (see supporting reference Herb Col. 3 lines 19-23 on resonance frequency affected by Poisson’s ratio); thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the resonator extends in the crystal orientation having a largest Poisson’s ratio.  The modification would have been obvious because Poisson’s ratio is a design parameter and can be designed to have the largest value to obtain desired resonator characteristics.

Claims 28, 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki US 2017/0119351 cited in IDS filed 7/29/20 in view of Ando US 6,227,054.
28.	Yamasaki discloses a sensor array  (Figs. 2, 3-5, 12-14, 16, etc.; sensor 44) comprising: a plurality of resonators (plurality of item 46 including items 50, 60), each of the plurality of resonators extending in a lengthwise direction from a support (Figs. 3-5 have two supports at the ends; Figs. 12-14 has one support; i.e. parts of items 52/57 that support the plate 53); and a plurality of sensing devices (50, 60) configured to measure strains of the plurality of resonators ([0088]), wherein each of the plurality of resonators comprises a single crystal material (52, 57; abstract, [0008], [0086], [0089]; Figs. 3-5, 12-14, 16) and extends in a crystal orientation determined based on at least one from among a Young's modulus and a Poisson's ratio, the crystal orientation being from among crystal orientations of the single crystal material ([0010]-[0015], [0064], [0090]-[0095] crystal orientation varies according to desired design; and the based/determined is a method design step process, thereby making this a product-by-process claim, and the product is disclosed by the prior art, thereby the claim is unpatentable, see MPEP 2113).
	Yamasaki does not disclose the plurality of resonators having different resonance frequencies.
	Ando discloses a sensor (Fig. 3) comprising a plurality of resonators (25) having different resonance frequencies (Col. 6 lines 7-10).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the plurality of resonators to be at different resonance frequencies.  The modification would have been obvious for the benefit of corresponding operation over a range of frequencies as taught by Ando (Col. 6 lines 14-19).
31.	Yamasaki discloses each of the plurality of resonators comprises a single crystal silicon having a (100) crystal plane (([0012], [0090]).
32.	Yamasaki discloses each of the plurality of resonators extends in a <100> crystal orientation of the single crystal silicon ([0010]-[0015], [0090]-[0095]).
33.	Yamasaki discloses each of the plurality of resonators extends in a crystal orientation between a <100> crystal orientation and a <110> crystal orientation of the single crystal silicon ([0010]-[0015], [0090]-[0095]; <100> and <110> are read as inclusive for the between range and are disclosed).
34.	Yamasaki discloses at least one end of each of the plurality of resonators is fixed to the support (Figs. 3-5, 12-14 show beam shape fixed to support).
35.	Yamasaki discloses the support comprises the single crystal material (52, 57; abstract, [0008], [0086], [0089]; Figs. 3-5, 12-14, 16).

Claims 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki US 2017/0119351 cited in IDS filed 7/29/20 in view of Ando US 6,227,054, further exemplified by the teaching reference Herb US 6,557,419.
29.	Yamasaki does not disclose each of the plurality of resonators extends in a crystal orientation having a smallest Young's modulus.  However, Young’s modulus is an art-recognized design parameter that affects the resonance frequency of the resonator (see supporting reference Herb Col. 3 lines 19-23 on resonance frequency affected by elastic moduli, e.g. Young’s modulus), and Yamasaki also discloses low Young’s modulus for higher conversion efficiency ([0009]); thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the resonator extends in the crystal orientation having a smallest Young’s modulus.  The modification would have been obvious because Young’s modulus is a design parameter and that low value is desired for higher conversion efficiency as suggested by Yamasaki ([0009].  Therefore, e.g. having a smallest Young’s modulus would be expect to have the highest conversion efficiency.
30.	Yamasaki does not disclose each of the plurality of resonators extends in a crystal orientation having a largest Poisson's ratio.  However, Poisson's ratio is an art-recognized design parameter that affects the resonance frequency of the resonator (see supporting reference Herb Col. 3 lines 19-23 on resonance frequency affected by Poisson’s ratio); thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the resonator extends in the crystal orientation having a largest Poisson’s ratio.  The modification would have been obvious because Poisson’s ratio is a design parameter and can be designed to have the largest value to obtain desired resonator characteristics.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki US 2017/0119351 cited in IDS filed 7/29/20 in view of Hickman US 10,386,360.
27.	Yamasaki discloses the strain sensor of claim 19, including piezoelectric drive/sense (55) but does not disclose, the sensing device comprises an optical device that measures an angle variation of light that is reflected by the resonator.
	Hickman discloses optical device/sensor that detect a change in reflection angle of light/laser from a microcantilever (resonator) (Figs. 2, 9A; Col. 3 lines 59-64).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have used the optical device of Hickman with the sensor of Yamasaki to detect change in reflection angle of light from the resonator.  The modification would have been obvious because optical sensor device is an additional way of measuring/applying the resonator and small displacement can be measured as taught by Hickman (Figs. 2, 9A; Col. 3 lines 59-64, Col. 16 lines 35-36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843